Citation Nr: 0804508	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1970.  The appellant is the veteran's widow.    

This matter currently arises before the Board of Veterans' 
Appeals (Board) on appeal from August 2003 and December 2003 
rating decisions issued by the Department of Veterans Affairs 
(VA) RO in San Diego, California and Portland, Oregon, 
respectively.

In June 2005, the appellant testified at a Decision Review 
Officer (DRO) hearing at the local RO.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.  

In May 2007, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

In October 2007, the Board requested an independent medical 
expert (IME) opinion from a psychiatrist (R.E.M., M.D., PhD) 
to address various questions involved in the appellant's 
appeal and such opinion was received in January 2008.  The 
Board provided the appellant with a copy of the opinion in 
January 2008 and advised her that she had 60 days to submit 
further argument and evidence in support of her claim.  Later 
that month, the appellant responded that she had no further 
evidence or argument to submit with respect to her claim.  


FINDINGS OF FACT

1.  The veteran's death certificate reveals that he died on 
October [redacted], 2000 as a result of a self-inflicted gunshot 
wound to the head.

2.  The evidence of record demonstrates a causal relationship 
between the cause of the veteran's death and his active 
military service.    


CONCLUSION OF LAW

The cause of the veteran's death was incurred as a result of 
his active military service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.304(f), 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  To the 
extent that there are any notice deficiencies with respect to 
the appellant's claim, such defects will be remedied by the 
AOJ when effectuating the award of benefits.  


II.	Analysis 

The appellant contends that the veteran suffered from post-
traumatic stress disorder (PTSD) due to traumatic events he 
experienced as a combat pilot in the Vietnam War, which 
ultimately led the veteran to take his own life in October 
2000. 

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2007).  In 
order to establish service connection for the cause of death, 
there must be (1) evidence of death; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In regard to the first criterion, the Board notes that the 
record clearly shows evidence of the veteran's death in 
October 2000.  Specifically, the Certificate of Death reveals 
that the veteran died due to a self-inflicted gunshot wound 
to the head on October [redacted], 2000.

In regard to the second criterion, the Board observes that 
service-connection was not in effect for any disability, to 
include PTSD, at the time of the veteran's death; however, 
the evidence shows that the veteran suffered from PTSD as a 
result of his Vietnam service, as will be explained in 
greater detail below.  

The Board notes that service connection for PTSD is warranted 
when there is evidence of: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
combat status or credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  

The veteran's DD Form 214 shows active military service in 
the Air Force from August 1965 to October 1970.  During his 
period of active military service, the veteran served as a B-
52 pilot in the Republic of Vietnam and was assigned to the 
644th Bomb Squadron.  He was also in receipt of an aircraft 
combat crew member's certificate from the Strategic Air 
Command.  Thus, it is clear from the record that the veteran 
was exposed to combat during his service as a B-52 pilot in 
Vietnam.  

In addition, Dr. R.E.M. reviewed the record and concluded in 
his January 2008 IME opinion that the veteran met the 
criteria for chronic PTSD.  He also concluded that the 
veteran's chronic PTSD was related to his service as a combat 
pilot in Vietnam.  

In regard to the third criterion, the Board notes that Dr. 
R.E.M. further found in the January 2008 IME opinion that 
there was insufficient data in the record to permit the 
conclusion that the veteran's PTSD was principal to his 
death; however, it was likely that PTSD was contributory to 
the veteran's death.

While the Board notes that there is some conflicting evidence 
of record regarding whether the veteran suffered from PTSD 
during his lifetime as a result of his Vietnam service which 
led him to commit suicide, the Board affords great probative 
value to the January 2008 opinion offered by Dr. R.E.M. as it 
was based on an independent review of the entire record and 
included a thorough rationale for each conclusion.    

Based on the foregoing, service connection for the cause of 
the veteran's death is warranted.    


ORDER

Entitlement to service connection for the cause of death of 
the veteran is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


